DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. 2015/0056857] in view of Chang et al. [U.S. 2015/0011122].
Regarding claim 1, Chang ‘857 discloses an electrical connector, comprising: an insulating body (fig. 1; 10), comprising a first surface (fig. 3; surface opposite 101) and a second surface (fig. 3; 101) opposite to the first surface (surface opposite 101); a plurality of grounding terminals (fig. 3; 3) and a plurality of signal terminals (fig. 3; 2, 8) connected to the insulating body (10) in an array respectively; a conductive body (fig. 3; 6), connected to the insulating body (10) from the first surface (surface opposite 101); and a shielding net (fig. 3; 4), wherein the shielding net (4) is connected to the insulating body (10) from the second surface (101) and electrically connected to the conductive body (6).

However Chang ‘122 teaches the shielding net (fig. 2; 4) is directly electrically connected (Par [0021], until the cover 5 engages with the protruding portion 42 of the metallic shell 4 for providing another grounding path) to the conductive body (52), and the plurality of grounding terminals (Par [0020], ground contact 3; a metallic grounding portion 54 being formed on bottom side of the metallic surface 52 and always engaging with at least one of the contact 3, thereby building a grounding path between the metallic surface 52 and the grounding contact 3) are electrically connected with the shielding net (4) through the conductive body (52).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the shielding net is directly electrically connected to the conductive body, and the plurality of grounding terminals are electrically connected with the shielding net through the conductive body as suggested by Chang ‘122 for the benefit of providing improved protection from crosstalk.

Regarding claim 4, Chang ‘857 modified by Chang ‘122 has been discussed above. Chang ‘857 discloses wherein the shielding net (4) comprises a plurality of terminal opening rows (see mark-up from fig. 5; 100), each terminal opening row (100) comprises a plurality of grounding terminal openings (mark-up; 200) for the grounding terminals (3) of the electrical connector to pass through (see fig. 6) and a plurality of signal terminal openings (mark-up; 300) for the signal terminals (2) to pass through, the signal terminal openings (300) are configured to space the signal terminals (2) from the shielding net (4), and in any terminal opening row (100), the grounding terminal openings (200) and signal terminal openings (300) are alternately arranged and spaced from one another in a row direction (mark-up; 400).

    PNG
    media_image1.png
    494
    581
    media_image1.png
    Greyscale
		Mark-up

Regarding claim 9, Chang ‘857 modified by Chang ‘122 has been discussed above. Chang discloses wherein a protruding portion (fig. 3; 103 and fig. 5; 104) is formed on the second surface (101) of the insulating body (10; see Par. [0017] lines 4-7) for fitting with the shielding net (4; 4 lays on top of 103).

Regarding claim 11, Chang ‘857 modified by Chang ‘122 has been discussed above. Chang discloses wherein the shielding net (4) is arranged on the second surface (101) of the insulating body (10) and forms a substantially flat surface (see fig. 5) with the protruding portion (103).

Regarding claim 12, Chang ‘857 modified by Chang ‘122 has been discussed above. Chang discloses wherein the insulating body (10) comprises a plurality of first terminal openings (mark-up; 200) for the grounding terminals (3) to pass through and a plurality of second terminal openings (mark-up; 300) for the signal terminals (2) to pass through, the protruding portion (103) is formed at a portion (103 surrounds 300) surrounding the second terminal opening (300).

4 is considered a “metal layer 4” see disclosure).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. 2015/0056857] and Chang et al. [U.S. 2015/0011122] as applied to claim 1 above, and further in view of Lee et al. [U.S. 8,444,435].
Regarding claims 2 and 3, Chang ‘857 and Chang ‘122 discloses all of the claim limitations except wherein at least one row of the plurality of grounding terminals in a row direction is electrically connected with the shielding net through the conductive body [claim 2]; wherein at least one column of the plurality of grounding terminals in a column direction is electrically connected with the shielding net through the conductive body [claim 3].
Regarding claims 2 and 3, Lee teaches at least one row of the plurality of grounding terminals (fig. 6; row of 400) in a row direction (see fig. 6) is electrically connected with the shielding net (fig. 6; 90) through the conductive body (fig. 6; 80); wherein at least one column of the plurality of grounding terminals (fig. 6; column of 400) in a column direction (see fig. 6) is electrically connected with the shielding net (90) through the conductive body (80).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate at least one row of the plurality of grounding terminals in a row direction being electrically connected with the shielding net through the conductive body and at least one column of the plurality of grounding terminals in a column direction being electrically connected with the shielding net through the conductive body as suggested by Lee for the benefit of providing improved EMI shielding in order to optimize signal quality during operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. 2015/0056857] and Chang et al. [U.S. 2015/0011122] as applied to claim 4 above, and further in view of Jeon [U.S. 8,465,323].
Chang ‘857 and Chang ‘122 disclose all of the claim limitations except wherein one or more connecting tabs formed by downward bending are arranged at two ends of the shielding net in an extension direction of the terminal opening row respectively.
However Jeon teaches one or more connecting tabs (fig. 2; 152) formed by downward bending (fig. 2; downward bending 152s) are arranged at two ends (fig. 2; 152 at the ends of 106) of the shielding net (160) in an extension direction (fig. 2; 193) of the terminal opening row (fig. 2; 156 in direction 193) respectively.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate one or more connecting tabs formed by downward bending are arranged at two ends of the shielding net in an extension direction of the terminal opening row respectively as suggested by Jeon for the benefit of providing improved grounding methods in order to reduce crosstalk.

Claims 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. 2015/0056857] and Chang et al. [U.S. 2015/0011122] as applied to claims 9 and 1 above, and further in view of Horning et al. [U.S. 9,666,961].
Regarding claim 10, Chang ‘857 and Chang ‘122 disclose (Chang ‘857) wherein the shielding net (4) comprises a plurality of signal terminal openings (mark-up above, 300) for the signal terminals (2) to pass through.
Regarding claims 10 and 13, Chang ‘857 and Chang ‘122 do not disclose each of the signal terminal openings fits with the protruding portion [claim 10]; wherein every two adjacent signal [claim 13].
Regarding claims 10 and 13, Horning teaches each of the signal terminal openings (fig. 5; 302) fits with the protruding portion (fig. 6; 342); every two adjacent signal terminals (fig. 4; 230) in the row direction (fig. 2; 242) of the array form a differential signal terminal pair (see Col 7 Ln 19-21), and each differential signal terminal pair (230) passes through the corresponding signal terminal opening (302) of the shielding net (fig. 2; 202) and is at a distance (230 are at a distance from the walls of 302) from the signal terminal opening (302).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate each of the signal terminal openings fits with the protruding portion and every two adjacent signal terminals in the row direction of the array form a differential signal terminal pair, and each differential signal terminal pair passes through the corresponding signal terminal opening of the shielding net and is at a distance from the signal terminal opening as suggested by Horning for the benefit of providing a better connection interface between the shielding net and housing in order to prevent unwanted movement of the shielding net once connected with the housing. 

Regarding claim 15, Chang ‘857 and Chang ‘122 disclose (Chang ‘857) wherein the shielding net (4) is a metal shielding net (4 is considered a “metal layer 4” see disclosure).
Chang ‘857 and Chang ‘122 do not disclose the shielding net being conductive plastic.
However Horning teaches the shielding net (202) being conductive plastic (Col 4-5 Ln 66-67 and 1-3).
In re Leshin, 125 USPQ 416, and also for the benefit of providing improved grounding methods in order to reduce crosstalk.

Allowable Subject Matter
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art of record fails to teach, provide or suggest wherein at least one grounding terminal opening in any terminal opening row and the corresponding grounding terminal opening in another adjacent terminal opening row are staggered in the column direction, and projections of at least one signal terminal opening in any terminal opening row and the corresponding signal terminal opening in another adjacent terminal opening row in the column direction are at least partially overlapped combined with the remaining limitations of the base claim and any intervening claims that claim 5 depends upon.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the prior art of record fails to teach, provide or suggest wherein a plurality of L-shaped protrusions are arranged on the conductive body, wherein a short edge portion of the L-shaped protrusion extends along the column direction of the array and is electrically connected to the corresponding grounding terminal, a long edge portion of the L-shaped protrusion extends along the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831